Name: Commission Regulation (EC) NoÃ 1820/2004 of 20 October 2004 amending Regulation (EC) NoÃ 2208/2002 laying down detailed rules for applying Council Regulation (EC) NoÃ 814/2000 on information measures relating to the common agricultural policy
 Type: Regulation
 Subject Matter: information and information processing;  politics and public safety;  EU finance;  trade policy;  agricultural policy
 Date Published: nan

 21.10.2004 EN Official Journal of the European Union L 320/14 COMMISSION REGULATION (EC) No 1820/2004 of 20 October 2004 amending Regulation (EC) No 2208/2002 laying down detailed rules for applying Council Regulation (EC) No 814/2000 on information measures relating to the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 814/2000 of 17 April 2000 on information measures relating to the common agricultural policy (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 2208/2002 (2), provides for a call for proposals to ensure that the grants provided for in Regulation (EC) No 814/2000 receive the widest publicity and that the best measures are selected. The call for proposals must be published by 31 July each year. In the interests of sound administration, connected, in particular, with the extension of the scheme provided for in Regulation (EC) No 814/2000 to citizens of the new Member States, that date should be put back by three months. (2) Regulation (EC) No 2208/2002 should therefore be amended. (3) The measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 2208/2002, the date 31 July is hereby replaced by 31 October. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 100, 20.4.2000, p. 7. (2) OJ L 337, 13.12.2002, p. 21.